Citation Nr: 0031067	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-14 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a monetary allowance under 38 U.S.C.A. § 1805 
for a child of a Vietnam veteran for disability resulting 
from spina bifida.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel



INTRODUCTION

The veteran had active service from July 1969 to July 1971.  
This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision dated in August 1998 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran had active service in Vietnam during the 
Vietnam era.

2.  The veteran's son has been diagnosed with Chiari Type I 
malformation with holocord syringomyelia.

3.  The veteran's son has not been diagnosed with a form of 
spina bifida.


CONCLUSION OF LAW

The requirements for payment of a monetary allowance under 
38 U.S.C.A. § 1805 for a child of a Vietnam veteran for 
disability resulting from spina bifida have not been met.  38 
U.S.C.A. §§ 1802, 1805(a), 7104(c) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.814 (2000); VAOPGCPREC 5-99.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his son is entitled to a monetary 
allowance pursuant to 38 U.S.C.A. § 1805 (West 1991) based on 
a disability which physicians have described as being closely 
related to spina bifida.  Specifically, the veteran asserts 
that the condition which his son has, Chiari Type I 
malformation with holocord syringomyelia, is closely related 
to spina bifida and is the result of the veteran's exposure 
to Agent Orange during his service in Vietnam.

The veteran's DD Form 214 reflects that he served in the 
Republic of Vietnam during the Vietnam era.  He received the 
National Defense Service Medal, Vietnam Service Medal, Combat 
Action Ribbon, Vietnam Campaign Meal with device and Rifle 
Marksman Badge.

The VA shall pay monetary allowance under Chapter 18 of the 
Unites States Code to any child of a Vietnam veteran for any 
disability resulting from spina bifida suffered by such 
child.  See 38 U.S.C.A. § 1805(a) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.814 (2000).  This chapter applies with respect 
to all forms and manifestations of spina bifida except spina 
bifida occulta.  See 38 U.S.C.A. § 1802.

In VAOPGCPREC 5-99, the VA General Counsel held that pursuant 
to 38 U.S.C.A. § 1802, chapter 18 of title 38, United States 
Code, applies with respect to all forms of spina bifida other 
than spina bifida occulta.  The General Counsel further held 
that for purposes of chapter 18, the term "spina bifida" 
refers to a defective closure of the bony encasement of the 
spinal cord, but does not include other neural tube defects 
such as encephalocele and anencephaly.  The Board is bound by 
the regulations of the Department, instructions of the 
Secretary, and the precedent opinions of the General Counsel.  
See 38 U.S.C.A. § 7104(c).

The pertinent evidence of record shows that the veteran's son 
was born in July 1990 after full term gestation.  Treatment 
records from Michael F. Boland, M.D. with Neurosurgical 
Associates, Shriner's Hospitals for Children, St. Luke's 
Hospital, Mallinkckrodt Institute of Radiology at Barnes 
Jewish Hospital, Child Neurology Associates, and the Wagih 
Bari Society of St. Louis Pathologists dated April 1992 to 
March 1999 show that the veteran's son has been diagnosed 
with Chiari Type I malformation with holocord syringomyelia.  
An October 1997 MRI was negative for any myelomeningocele, 
meningocele.  The veteran's son was shown to have 
neuromuscular scoliosis with C-shaped levoscoliosis of the 
thoracolumbar spine consistent with neuromuscular disease.  
No evidence of hemivertebrae or other vertebra body segmental 
anomalies was identified.  In January 1998, the veteran's son 
underwent a posterior fossa decompression and C1 laminectomy 
with duraplasty for Arnold Chiari Type I malformation with 
syringomyelia.   

In a March 1999 statement, Dr. Boland with Neurosurgical 
Associates, Inc. indicated the following,

[m]y reason for correspondence relates to 
the fact that the patient has a Chiari 
malformation with syringomyelia.  He does 
not have spina bifida per se, but he does 
have significant structural abnormalities 
involving his nervous system that are 
often times seen in conjunction with 
spina bifida. . . .  Spina bifida is a 
complex developmental abnormality, often 
times associated with Chiari malformation 
and syringomyelia.  Although [the 
veteran's son] does not have the 
structural abnormality in his lumbar 
spine to warrant the diagnosis of spina 
bifida, he does have a significant 
nervous system anomaly often associated 
with spina bifida.  

In a March 1999 statement, Stephen E. Godfrey, M.D. with the 
Wagih Bari Society of St. Louis Pathologists stated that

[the veteran] is hopeful that an 
interrelationship between syringomyelia 
and such open neural tube defects as 
spina bifida can be recognized, because 
patients with the latter whose fathers 
were exposed to certain wartime 
environmental toxins are eligible for 
significant veterans' health care 
benefits.  I am not a geneticist or a 
neurosurgeon, but as a pathologist I know 
that these two types of congenital 
central nervous system malformations are 
associated in a significant number of 
cases.  I would therefore think that any 
toxic parental exposure accepted as 
causing spina bifida should also be 
accepted as causing syringomyelia.  

The Board also acknowledges that the veteran has submitted 
materials from the American Syringomyelia Alliance Project, 
Inc. regarding research of syringomyelia and Chiari Type I 
malformations in support of the present appeal.  

Pursuant to 38 U.S.C.A. § 1805(a) and VAOPGCPREC 5-99, the 
Board must find that the veteran's son's diagnosed Chiari 
Type I malformation with holocord syringomyelia, although as 
shown by evidence submitted from Drs. Boland and Godfrey, is 
often associated with spina bifida, is not in fact a form of 
spina bifida.  Accordingly, the claim for monetary allowance 
for the veteran's son for disability resulting from spina 
bifida must be denied because the record does not disclose a 
medical diagnosis of spina bifida for which the allowance is 
warranted.  

With regard to the above analysis, the veteran and the 
veteran's son are advised that the Board is bound by laws 
enacted by Congress, as well as the regulations of the 
Department, instructions of the Secretary, and the precedent 
opinions of the General Counsel.  See 38 U.S.C.A. § 7104(c).  
As such, pursuant to VAOPGCPREC 5-99, which is a precedent 
opinion of the General Counsel, the Board is necessarily 
constrained to find that syringomyelia and Chiari Type I 
malformations are not a form of spina bifida, notwithstanding 
any suggestive medical evidence of record.  


ORDER

A monetary allowance for a child of a Vietnam veteran for a 
disability resulting from spina bifida pursuant to 
38 U.S.C.A. § 1805 is denied.



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

